Citation Nr: 1210256	
Decision Date: 03/19/12    Archive Date: 03/30/12

DOCKET NO.  94-21 874A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial  rating greater than 30 percent for arterial hypertension with associated microalbuminuria.

2.  Entitlement to a rating greater than 10 percent for sinusitis.

3.  Entitlement to a rating greater than 50 percent for chronic active hepatitis.

4.  Entitlement to a rating greater than 40 percent for diabetes mellitus, type II.

5.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for gastroenteritis.

6.  Entitlement to service connection for residuals of facial trauma to include a scar.  

7.  Entitlement to service connection for lack of strength claimed as transient ischemic episodes as secondary to service-connected arterial hypertension.

8.  Entitlement to an effective date earlier than June 11, 1997, for the grant of  nonservice-connection disability pension.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1974 to February 1981.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, which denied the above claims.

In July 2004, the Board remanded the matter to the RO for the purposes of further evidentiary development and to provide the Veteran with corrective notice.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In January 2012, the Veteran was notified that the Veterans Law Judge who conducted his hearing in June 2003 was no longer employed by the Board.  He was provided with an opportunity to testify another hearing, pursuant to 38 C.F.R. 
§ 20.717.  See 38 U.S.C.A. §  7107.  The Veteran returned the hearing selection form in February 2012, having selected the option of a videoconference hearing at the local Regional Office.  As such, the Veteran should be re-scheduled for a videoconference hearing before a member of the Board at the RO in San Juan, Puerto Rico.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before a Veterans Law Judge.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

